                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     XIAOHUA HUANG,                                    Case No. 20-cv-00204-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER REGARDING DISMISSED
                                                 v.                                        CASE AND DENYING REQUEST FOR
                                   9
                                                                                           RECONSIDERATION
                                  10     FASTMETRICS, INC.,
                                                                                           Re: Dkt. Nos. 22, 23
                                                        Defendant.
                                  11

                                  12          Following my February 19, 2020 order granting defendant Fastmetrics, Inc. motion to set
Northern District of California
 United States District Court




                                  13   date to respond to the Complaint and denying pro se plaintiff Xiaohua Huang’s request for

                                  14   sanctions, Huang filed a notice of voluntary dismissal without prejudice. Dkt. No. 22. That

                                  15   terminated this action. Rule 41(a)(1).

                                  16          Huang then filed an objection to my order, asking that I reconsider his request for

                                  17   sanctions. Dk.t No. 23. Defense counsel argues that I should disregard Huang’s request for

                                  18   reconsideration and close the case given the voluntary withdrawal of his complaint. Dk.t No. 24.

                                  19   Huang replied, again asking that I sanction defense counsel. Dkt. Nos. 25, 26.

                                  20          As I stated in my previous order, the record does not show any factually incorrect

                                  21   statements were made frivolously or for an improper purpose. And the case has been dismissed,

                                  22   mooting any sanction motion. Huang’s request for reconsideration is DENIED.

                                  23          The Clerk shall close this case.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 3, 2020

                                  26
                                  27                                                               William H. Orrick
                                                                                                   United States District Judge
                                  28
